DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villarreal Antelo et al. (US 2003/0236598 A1) (hereinafter “D1”). 
Referring to Claim 1: D1 discloses a method comprising: 
(Disclosed by D1 at Figs. 3-6 and 8, and as further detailed below)
receiving at least one electronic work zone instruction message from an employee-in-charge device; 
(D1 discloses at [0035] the conductor's console receives information regarding active warrants and maintenance-of-way zones (i.e., work zone instructions) from the control center (thus the work zone instructions are inherently received via some form of electronic work zone instruction message) and that the automatic control system within the control center can be overridden by the human dispatcher (so the automatic control system operates on behalf of the human dispatcher); thus, the human dispatcher serves as the claimed employee-in-charge, and the control-center serves as the claimed employee-in-charge device. D1 further discloses at [0030], [0033] and [0040] that maximum speed limits for each train composition on various segments of track are also sent to the conductor's console; thus, said speed limits are included in the electronic work zone instruction message.)
generating at least one visual instruction diagram based at least partially on the electronic work zone instruction message; 
(D1 discloses at Fig. 4 (where item 42 Color Graphics Console (CGC) shows a visual track display) and [0035] that the current section of track is displayed to the conductor as per the complete panel of the control center (thus a visual instruction diagram), and the conductor touches the console to identify a segment of track on the displayed panel for which he or she requests a warrant (thus generating a new visual instruction diagram).)
communicating the at least one visual instruction diagram from an on-board system of a vehicle system to the employee-in-charge device; 
(D1 discloses at [0035] that the dispatcher may override the conductor's request, thus it is implied the dispatcher sees (at Fig. 8 dispatcher’s console 82) the same visual instruction diagram as requested/generated by the conductor, thus the new visual instruction diagram is transmitted from the on-board system of the train to the employee-in-charge device as claimed.)
receiving, by the on-board system of the vehicle system, a verification of the at least one visual instruction diagram from the employee-in-charge device; and 
(D1 discloses at [0035] that the system automatically grants or denies the conductor's request and/or the dispatcher overrides the automatic response. Either way, when the conductor's request is granted, the grant serves as the claimed verification.)
in response to receiving the verification, enforcing at least one work zone instruction parameter of the electronic work zone instruction message by the on-board system of the vehicle system.
(D1 discloses implicitly at [0030] and [0035] that once the conductor's request is granted, the train moves along the requested segment of track according to the maximum speed limit parameter for that track segment.)

Referring to Claims 2 and 15: D1 discloses a method, wherein the at least one visual instruction diagram comprises at least one route diagram and a textual instruction.
(D1 discloses at [0035] displaying track warrants “(a permission to travel along a given segment of track)” [0009], which may be broadly interpreted as a “route diagram” since the warrant describes a section of track for travel, and D1 also discloses at [0040] displaying train graphs 76 and railroad panels 78 that incorporate track changes such as “travel restriction due to active maintenance-of-way and track-warrant zones.”)

Referring to Claims 3 and 16: D1 discloses a method, wherein generating the at least one visual instruction diagram comprises: extracting work zone instruction parameters from the electronic work zone instruction message; and converting the work zone instruction parameters to the visual instruction diagram.
(D1 discloses at [0040] displaying train graphs 76 and railroad panels 78 that incorporate track changes such as “travel restriction due to active maintenance-of-way and track-warrant zones.”)

Referring to Claims 4 and 17: D1 discloses a method, wherein the at least one electronic work zone instruction is received from a back office system, and wherein the at least one electronic work zone instruction message is received from the employee-in-charge device.
(D1 discloses at [0035] the conductor's console receives information regarding active warrants and maintenance-of-way zones (i.e., work zone instructions) from the control central dispatch center 72 (which may be reasonably interpreted as a “back office system”) and the central dispatch center also has a dispatcher (which may be reasonably interpreted as the “employee-in-charge”), and D1 discloses at [0040] a corporate center 74 which may be interpreted as a “back office system.”)

Referring to Claims 5 and 18: D1 discloses a method, further comprising: 
responsive to receiving the at least one electronic work zone instruction message, extracting work zone instruction parameters from the electronic work zone instruction message; and 
(D1 discloses at [0040] displaying train graphs 76 and railroad panels 78 that incorporate track changes such as “travel restriction due to active maintenance-of-way and track-warrant zones.”)
transforming the work zone instruction parameters to a route data framework associated with the on-board system of the vehicle system.
(D1 discloses at [0040] that dispatch center 72 has a planner station 80 to incorporate changes).

Referring to Claims 6 and 19: D1 discloses a method, wherein the at least one electronic work zone instruction message comprises at least one of a work zone limit, a work zone speed restriction, or a work zone route.
(D1 discloses at [0035] the conductor's console receives information regarding active warrants and maintenance-of-way zones (i.e., work zone instructions) from the control center, and D1 discloses at [0030], [0033] and [0040] that maximum speed limits for each train composition on various segments of track are also sent to the conductor's console; thus, said speed limits are included in the electronic work zone instruction message.)

Referring to Claims 7 and 20: D1 discloses a method, wherein communicating the at least one visual instruction diagram comprises communicating the at least one visual instruction diagram from the on-board system to a back office system, and communicating the at least one visual instruction diagram from the back office system to the employee-in-charge device.
(D1 discloses at [0040] a corporate center 74 (i.e., “back office system”) that communicates with dispatch center 72 (i.e., “employee-in-charge device.”)

Referring to Claim 9: D1 discloses a method, further comprising: 
requesting the at least one electronic work zone instruction message from the employee-in-charge device, wherein the at least one electronic work zone instruction message is communicated by the employee-in-charge device in response to the request.
(D1 discloses at [0035] that console 42 requests a warrant from the control center 72 (i.e., employee-in-charge device) and that the request is granted or denied, thus a message is communicated in response to the request.)

Referring to Claim 10: D1 discloses a method comprising: 
receiving, by an on-board system of a vehicle system, at least one electronic work zone instruction message from an employee-in-charge device; 
(D1 discloses at [0035] the conductor's console receives information regarding active warrants and maintenance-of-way zones (i.e., work zone instructions) from the control center (thus the work zone instructions are inherently received via some form of electronic work zone instruction message) and that the automatic control system within the control center can be overridden by the human dispatcher (so the automatic control system operates on behalf of the human dispatcher); thus, the human dispatcher serves as the claimed employee-in-charge, and the control-center serves as the claimed employee-in-charge device. D1 further discloses at [0030], [0033] and [0040] that maximum speed limits for each train composition on various segments of track are also sent to the conductor's console; thus, said speed limits are included in the electronic work zone instruction message.)
generating, by the on-board system of the vehicle system, at least one visual instruction diagram based at least partially on the electronic work zone instruction message; 
(D1 discloses at Fig. 4 (where item 42 Color Graphics Console (CGC) shows a visual track display) and [0035] that the current section of track is displayed to the conductor as per the complete panel of the control center (thus a visual instruction diagram), and the conductor touches the console to identify a segment of track on the displayed panel for which he or she requests a warrant (thus generating a new visual instruction diagram).)
communicating the at least one visual instruction diagram from the on-board system of the vehicle system to the employee-in-charge device; 
(D1 discloses at [0035] that the dispatcher may override the conductor's request, thus it is implied the dispatcher sees (at Fig. 8 dispatcher’s console 82) the same visual instruction diagram as requested/generated by the conductor, thus the new visual instruction diagram is transmitted from the on-board system of the train to the employee-in-charge device as claimed.)
receiving, by the on-board system of the vehicle system, a verification of the at least one visual instruction diagram or at least one new electronic work zone instruction message from the employee-in-charge device; and 
(D1 discloses at [0035] that the system automatically grants or denies the conductor's request and/or the dispatcher overrides the automatic response. Either way, when the conductor's request is granted, the grant serves as the claimed verification.)
in response to receiving the verification or the at least one new electronic work zone instruction message: (i) enforcing at least one work zone instruction parameter of the electronic work zone instruction message by the on-board system of the vehicle system responsive to the verification being received; or (ii) generating, by the on-board system of the vehicle system, at least one new visual instruction diagram based at least partially on the at least one new electronic work zone instruction message responsive to a rejection being received.
(D1 discloses part (i) implicitly at [0030] and [0035] that once the conductor's request is granted, the train moves along the requested segment of track according to the maximum speed limit parameter for that track segment)

Referring to Claim 13: D1 discloses a verification system comprising: an on-board control system (42) configured to be disposed onboard a vehicle system (Fig. 4), the on-board control system including one or more processors configured to receive at least one electronic work zone instruction message from an employee-in-charge device (Para. [0035]), generate a visual instruction diagram based at least partially on the electronic work zone instruction message (Para. [0035]) (Fig. 4), communicate the visual instruction diagram to the employee-in-charge device (72), receive a verification or a rejection of the visual instruction diagram from the employee-in-charge device (Para. [0035]), and, in response to receiving a verification, enforce the electronic work zone instruction message by the on-board system of the vehicle system (Para. [0030] and [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Baines et al. (US 8,952,805) (hereinafter “D2”).
Referring to Claims 8 and 14: D1 does not teach that the employee-in-charge device comprises a handheld or portable computer.
	However, D2 discloses a worker’s personal alarm device, wherein “[e]ach of the portable computational device 104, handheld personal alarm devices 106 and train 110 are in two-way communication with a computer system of a command centre 112 via a communications network 114 (generally designated by dashed lines)” (Col. 3, lines 28-35) (Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for D1 to use a portable computer, such as the one taught by D2, as the employee-in-charge device in order to provide the dispatcher with the ability to work remotely.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the limitations of claim 10 and further amending the limitations of claim 10 to recite “and 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11 and depending claim 12, D1 fails to teach that the on-board system generates a new visual instruction diagram and communicates the new visual diagram from the on-board system to the employee-in-charge device, as recited in claim 11. While merely displaying the denial of the request to the locomotive operator may be broadly interpreted as generating a new visual instruction diagram, the Examiner finds no obvious reason that this denial message would then be communicated back to the central dispatch center. Rather, routing changes to be displayed visually, i.e., new visual diagrams, would be generated at the central dispatch center of D1, not on-board the vehicle. The Examiner finds it would require an improper degree of hindsight reasoning to modify D1 in this manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to railway work zone safety systems:
US-8344877-B2 ; US-6371416-B1 ; US-7624952-B1 ; US-10421473-B2 ; US-10207726-B2 ; US-10106079-B2 ; US-6799097-B2 ; US-8952805-B2 ; US-20160096538-A1 ; US-20160096539-A1 ; US-20160280240-A1 ; US-20180086357-A1 ; US-20180244292-A1 ; US-20170282944-A1 ; and US-20180099684-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617